Citation Nr: 0209839	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  96-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a back 
disorder claimed as a residual of back surgery performed at a 
VA medical center (VAMC) in May 1958.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 1995 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, among other things, denied the veteran's claim 
for compensation benefits under 38 C.F.R. § 1151.  In March 
1999, the Board remanded the veteran's appeal for further 
evidentiary development.


FINDING OF FACT

No competent medical evidence has been submitted which tends 
to show that the veteran currently suffers from a back 
disability caused or aggravated by back surgery performed at 
a VAMC in May 1958.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a back disorder, claimed a residual of back 
surgery performed at a VAMC in May 1958, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice that is contemplated by law.  In this regard, VA 
provided the veteran and his representative with copies of 
the appealed rating decision, a November 1995 statement of 
the case, supplemental statements of the case dated in April 
1996, April and August 1997, and in February 2002, and the 
Board's March 1999 Remand.  These documents provided notice 
of the law and governing regulations, as well as the evidence 
considered and reasons for the determination made regarding 
the claim § 1151 benefits including notice of the VCAA.  
Moreover, VA has made reasonable efforts to obtain evidence 
necessary to substantiate his claim for § 1151 benefits.  
Specifically, copies of the veteran's relevant VA hospital 
records have been associated with the claims folder.  In 
addition, the veteran in February and March 1996 had the 
opportunity to testify at requested personal hearings.  
Moreover, in December 1999, the RO provided the veteran with 
a VA examination to obtain medical opinion evidence necessary 
to adjudicate his claim and a copy of that examination report 
is of record.  The record on appeal also includes records 
from the Social Security Administration consisting of a 
December 1994 SSA award letter and a February 1982 disability 
examination.  Therefore, under these circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
issue on appeal is ready for appellate review.


Compensation Benefit under 38 U.S.C.A. § 1151

The veteran and his representative assert that the veteran's 
degenerative disc and joint disease of the cervical, 
thoracic, and lumbar spine were caused or aggravated by back 
surgery performed at a VAMC in May 1958.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that that 
provision has been amended since 1995, when the veteran filed 
his claim.  However, the amendments were made applicable only 
to claims filed on or after October 1, 1997.  See, e.g., 
Jones v. West, 12 Vet. App. 460, 463 (1999).  Claims filed 
prior to October 1, 1997, are to be adjudicated under the law 
as it existed previously.  See VAOPGCPREC 40-97 (Dec. 31, 
1997).  The version of section 1151 in effect when the 
veteran filed his claim provided, in pertinent part:

	[w]here any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of this title, awarded under any 
of the laws administered by the Secretary, or 
as the result of having submitted to an 
examination under any such law, and not the 
result of such veteran's own willful 
misconduct, and such injury or aggravation 
results in additional disability to or the 
death of such veteran, . . . [§ 1151 
benefits] . . . shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (West 1991); See also 38 C.F.R. § 3.358 
(1999).

What is significant about the evidence of record is what it 
does not show.  The record on appeal shows the veteran 
undergoing VAMC hospitalizations for treatment for, among 
other things, back disabilities in December 1952, March 1958, 
May 1958 to June 1958, August 1958, October 1959 to December 
1959, and April 1961.  Moreover, a March 1972 report from 
Charles A. McAdams, M.D. included the diagnosis "failed, low 
back surgery" and a May 1972 VA examination report noted a 
history of a "spine fusion, L5-S1 which failed."  However, 
none of the records on appeal includes a medical opinion that 
tends to show that the veteran currently suffers from a 
chronic disability that is a residual of the L5-S1 
hemilaminectomy and fusion with screws and a bone grafts from 
L5-S2 performed at the McKinney VAMC on May 15, 1958.  (See 
VA hospitalization summaries for periods dated in December 
1952, March 1958, May 1958 to June 1958, August 1958, October 
1959 to December 1959, and April 1961; see also a March 1972 
report from Dr. McAdams, a June 1958 report from S.E. Saikin, 
M.D., June 1959 report from V.E. Cinoue, M.D., a May 1972 VA 
orthopedic examination report , VA treatment records dated 
between April and August 1983, a VA nerve conduction study 
dated in September 1983, VA lumbosacral spine x-rays dated in 
June and September 1983, VA thoracic spine x-rays dated in 
June 1983, a February 1982 examination from Carroll T. Moore, 
M.D., and private treatment records from Scenic General 
Hospital dated in July and August 1983 including thoracic and 
lumbosacral spine x-rays).  In fact, the December 1999 VA 
examiner, after a review of the entire record on appeal, 
specifically opined that,

[i]n regards to the surgery itself, the 
surgery was done to treat this veteran's 
condition, which indeed it did.  The 
surgery itself does not lead to this 
veteran's problems, but his current 
problems [i.e., lumbar spine 
spondylolisthesis and degenerative disc 
and joint disease of the cervical, 
thoracic, and lumbar spine] are rather a 
continuance or natural progress of the 
disease for which the VA medical 
treatment was authorized. 

In reaching its conclusion in this case, the Board has not 
overlooked the veteran's and his wife's testimony at February 
1996 and March 1997 personal hearings as well as the 
veteran's written statements to the RO.  Specifically, at 
these hearings and in these writings, the veteran reported 
that his spinal fusion was initially considered a success.  
However, not long after the surgery, he started to experience 
problems with low back pain and pain and numbness radiating 
into his left leg and numbness radiating into his right leg 
because of the hardware and fusion.  In addition, one of his 
current VA physician's has recommended a second surgery to 
remove what he believes is a loose screw and residual scar 
tissue which removal will provide relief for his adverse 
symptomology.  Other VA physicians oppose the procedure 
because the risk of paralysis is too high.  He was also told 
that the first surgery caused nerve damage that caused the 
radiating pain that he had in his legs.  VA has treated his 
back disorder with medication, a back brace, and walking 
canes without much relief.  Other adverse symptomology 
included back muscle spasms, difficulty sitting, and 
inability to perform any physical activities such as walking 
a block or performing household chores.  As to his pre-
surgery adverse symptomology, the veteran reported that it 
included being almost unable to bend, walk, or lift and 
radiating low back pain into both legs.  Following the 
surgery, his adverse symptomology improved for approximately 
four years but has become progressively worse since that 
time.

The Board recognizes that the veteran and his wife are 
competent to describe visible symptoms or manifestations of a 
disease or disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, neither the veteran nor his wife 
has been shown to be competent to provide a medical nexus 
evidence.  See, e.g., Bostain v. West, 11 Vet. App. 124 
(1998); Grottveit v. Brown, 5 Vet. App. 91 (1993); Moray v. 
Brown, 5 Vet. App. 211 (1993) (persons without medical 
expertise are not competent to offer medical opinions); 
Espiritu v. Derwinski, supra.  Therefore, their testimony and 
statements have limited evidentiary value and the Board will 
give more weight to the medical opinions provided by the 
December 1999 VA examiner. 

As the record does not present any competent evidence 
relating the veteran's current lumbar spine spondylolisthesis 
and degenerative disc and joint disease of the cervical, 
thoracic, and lumbar spine to treatment at a VAMC in May 
1958, the Board concludes that the probative evidence 
supports the finding that current back disorders were not 
caused or aggravated by the May 1958 VAMC back treatment.  
Accordingly, the preponderance of the evidence is against the 
claim for § 1151 benefits for a back disorder.  The appeal is 
denied.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a back disorder, claimed as a residual of back surgery 
performed at a VAMC in May 1958, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

